TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                      NO. 03-05-00117-CV
                                      444444444444444

                Atlin Construction, LLC and Robert McMaster, Appellants

                                                v.

                               WW Contractors, Inc., Appellee

 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN401806, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               On April 14, 2005, we abated this appeal because the parties agreed to submit their

dispute to mediation. Appellants Atlin Construction, LLC, and Robert McMaster have now filed

an unopposed motion to dismiss this appeal, stating that the parties have resolved their dispute in

mediation. See Tex. R. App. P. 42.1(a)(1). We reinstate the case, grant the motion, and dismiss this

appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: December 22, 2005